





EXHIBIT 10.536







EXECUTION COPY




LEGAL SERVICES AGREEMENT




This Legal Services Agreement (this “Agreement”), dated as of November 15, 2007
(the “Effective Date”), is entered into by and between The Inland Real Estate
Group, Inc. an Illinois corporation (“Service Provider”) and Inland Western
Retail Real Estate Trust, Inc., a Maryland corporation (the “Client”).




RECITALS




WHEREAS, the Law Department of Service Provider provides certain legal services,
including without limitation, the legal services described and set forth in
Exhibit A attached hereto, (the “Services”) to Affiliates (as defined herein) of
the Service Provider and real estate investment trusts and other entities
sponsored by Affiliates of Service Provider; and,




WHEREAS, the Client is desirous of retaining Service Provider to have Service
Provider’s Law Department perform the Services for the Client in connection with
the Client’s real estate business for the benefit of the Client and/or its
Affiliates, and Service Provider is willing to have its Law Department perform
the Services, subject to the terms and conditions set forth in this Agreement.




NOW, THEREFORE, in consideration of the mutual promises and obligations set
forth below, the parties hereto, intending to be legally bound, agree to the
foregoing and as follows:




ARTICLE I DEFINITIONS




“Affiliate” shall mean, except as otherwise provided herein, with respect to any
Person, any Person directly or indirectly controlling, controlled by or under
common control with, that Person.  For the purposes of this definition,
“control” (including, with correlative meaning, the terms “controlling,”
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of management and
policies of that Person through the ownership of voting securities, by contract
or otherwise.  With respect to the Client, any entity representing a joint
venture or similar arrangement in which the Client, or an entity controlled by
the Client, is the general partner, managing member, beneficiary or a trustee
shall be deemed to be an “affiliate” of the Client.




“Business Management Agreement” shall mean that certain Advisory Agreement,
dated as of September 18, 2003, as amended from time to time, between Inland
Western Advisory Services, Inc. and the Client.

“Person” shall mean an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization.




ARTICLE II

PERFORMANCE OF SERVICES








1
















2.1

Service Provider agrees to perform the Services for the Client in connection
with its real estate business for the benefit of Client and/or its or their
Affiliates.  Service Provider shall perform and provide the Services in a
professional manner and in accordance with all laws, statutes, ordinances,
codes, rules and regulations applicable to the Services.  Service Provider may
employ, contract with or use the service of any third party in connection with
the performance of the Services as the Service Provider deems reasonably
necessary or desirable, including independent, outside counsel.




2.2

 The Client and Service Provider acknowledge that the relationship created
hereby is on a non-exclusive basis, and that (x) the Client shall not be
required to retain Service Provider to perform the Services or any individual
Service, (y) the Client shall be permitted to retain third parties to perform
for the Client services which are the same as or similar to the Services or any
individual Service, and (z) Service Provider shall be permitted to perform the
Services for other parties.  Notwithstanding the foregoing or anything else
contained in this Agreement to the contrary, Client agrees that Service
Provider’s failure to perform and provide any of the Services shall not
constitute a default under the terms and provisions of this Agreement if any
failure is due solely to any of the following:




(a)

Service Provider has a reasonable basis, in Service Provider’s opinion, for
concluding that the performance of the Service could subject Service Provider to
liability or material damages in civil litigation; or




(b)

Service Provider has an insufficient number of qualified personnel to provide
the Services, provided that Service Provider shall use commercially reasonable
efforts to eliminate and minimize the duration of the shortage of qualified
personnel; or,




(c)

Service Provider has a reasonable basis, in Service Provider’s opinion, for
concluding that the performance of the Service could cause Service Provider or
any of its employees to be in violation of its professional code of ethics or
other ethical standards the Service Provider or any of its employees is subject
to.  




ARTICLE III

TERM AND TERMINATION




3.1

Subject to the termination provisions set forth in this Article III, this
Agreement shall continue for an initial period of four (4) years from the
Effective Date (“Initial Services Term”) and shall be automatically renewed for
consecutive three (3) year terms thereafter (each an “Additional Services Term”)
unless earlier terminated as hereafter provided.




3.2

 At any time during the Initial Services Term or at any time during an
Additional Services Term, Client may terminate this Agreement for cause (i.e., a
material default by Service Provider hereunder) upon ten (10) days’ prior
written notice to Service Provider; provided, however, that prior to exercising
its rights under this Section 3.2, Client shall notify Service Provider of any
default, and Service Provider shall have thirty (30) days after receipt of the
notice to cure the default to the Client’s reasonable satisfaction. As full
compensation to which Service Provider shall be entitled, Client shall promptly
make payment to Service Provider as provided in Article V below for the Services
performed prior to the effective date of termination in compliance with the
terms and provisions of this Agreement.








2
















3.3

At any time during any Additional Services Term, the Client shall have the right
to terminate this Agreement, without cause, by providing not less than 180 days’
prior written notice to Service Provider of any election to so terminate and
specifying the effective date of such termination. As full compensation to which
Service Provider shall be entitled, Client shall promptly make payment to
Service Provider as provided in Article V below for the Services performed prior
to the effective date of termination in compliance with the terms and provisions
of this Agreement.




3.4

At any time during the Initial Services Term or during an Additional Services
Term, Service Provider may elect to limit one or more of the Services it is
providing to Client upon not less than thirty (30) days’ prior written notice to
Client, specifying the effective date such Services shall no longer be performed
and describing in reasonable detail the Services to be terminated. As full
compensation to which Service Provider shall be entitled, Client shall promptly
make payment to Service Provider as provided in Article V below for the Services
performed prior to the effective date of termination in compliance with the
terms and provisions of this Agreement.




3.5

At any time after the first anniversary of the Effective Date, Service Provider
shall have the right to terminate this Agreement by providing not less than
sixty (60) days’ prior written notice to Client, specifying the effective date
of such termination. The foregoing notwithstanding, (x) Service Provider, upon
ten (10) days’ prior written notice to Client, may terminate this Agreement, or
decline to provide a particular Service hereunder upon the occurrence of any of
the following events:




(i)

The Client fails, in the absence of a bona fide dispute with respect to any
payment, to make payment for Services on its due date; provided, however, Client
may cure the breach up to three (3) times per calendar year by making payment
within ten (10) days of the Client’s receipt of written notice that it failed to
make the payment when due;




(ii)

The Client requests that Service Provider provide Services that in the Service
Provider’s opinion would violate any applicable law or the rules of any
regulatory body with jurisdiction and the Client does not promptly withdraw the
request upon Service Provider’s notice to Client of Service Provider’s aforesaid
opinion;




(iii)

The Client requests that Service Provider take any action  that in the Service
Provider’s opinion would result in the commission of a fraud upon any person or
party and the Client does not promptly withdraw the request upon Service
Provider’s notice to Client of Service Provider’s aforesaid opinion;




(iv)

The Client requests that Service Provider take any action that, upon the advice
of counsel to Service Provider, could subject Service Provider to liability or
material damages in civil litigation and the Client does not promptly withdraw
the request upon Service Provider’s notice to Client of Service Provider’s
aforesaid advice of counsel; or




(v)

The Client requests that Service Provider provide Services that in the Service
Provider’s opinion would cause Service Provider or any of its employees to be in
violation of its professional code of ethics or other ethical standards the
Service








3













Provider or any of its employees is subject to and the Client does not promptly
withdraw the request upon Service Provider’s notice to Client of Service
Provider’s aforesaid opinion;  




and (y) if at any time during the Initial Services Term or any Additional
Services Term the Client has had a Change of Control, as hereinafter defined,
Service Provider shall have the right to terminate this Agreement, without
cause, upon written notice to the Client.  




 As full compensation to which Service Provider shall be entitled, Client shall
promptly make payment to Service Provider as provided in Article V below for
Services performed prior to the effective date of termination in compliance with
the terms and provisions of this Agreement.




3.6

Upon any termination of this Agreement or cessation of Services during the term
of the Agreement, Service Provider shall provide Client with a reasonable
opportunity to transition any terminated Services to any replacement provider(s)
designated by the Client (“Replacement Provider”), which period shall not be
more than sixty (60) days from the date of termination of this Agreement or
specified terminated Services (the “Transition Period”).  During the Transition
Period, Service Provider shall use reasonable efforts to avoid causing any
unnecessary interruption of the terminated Services so as to provide a smooth
transition of such Services (the “Transition”).  All services related to
Transition shall be deemed Services and subject to the charges and fees set
forth in Exhibit A attached hereto.




3.7

For the purposes hereof, the term, “Change of Control” shall mean the occurrence
of any one or more of the following:




(a)

Any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Client to
any person or group of related persons for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended; provided, however, that any sale,
lease, exchange or transfer to (including, without limitation, any merger or
other business combination with or into) any of the following shall not
constitute a Change of Control:  (i) any affiliate controlled by the Client,
(ii) Inland Real Estate Corporation, (iii) Inland American Real Estate Trust,
Inc., (iv) The Inland Group, Inc., or (v) any affiliate controlled by any of the
entities listed in clauses (i) through (iv) above (all of the entities described
in clauses (i) through (v) above are hereinafter sometimes referred to as the
“Inland Companies”;




(b)

The approval by the holders of the outstanding shares of the Client of any plan
or proposal for the liquidation or dissolution of the Client; or




(c)

Any person or group of related persons for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended (other than any one or more of the
Inland Companies) shall become the owner, directly or indirectly, beneficially
or of record, of shares of the Client representing more than twenty-five percent
(25%) of the aggregate ordinary voting power represented by the issued and
outstanding common shares of the Client.




ARTICLE IV

INTERNAL CONTROL PROCEDURES




4.1

As a public entity, Client is required to comply with the requirements of
Section 404 of the Sarbanes-Oxley Act of 2002, as may be amended from time to
time (“Section 404”).  Notwithstanding anything to the contrary contained in
this Agreement, if the Client shall determine that to provide services to and
for the benefit of the Client, Service Provider must comply with the
requirements of Section 404, then the Client and Service Provider shall develop
and implement an internal control plan or other processes and procedures (or
amend and revise any existing internal control plan, processes and procedures)
to comply with the requirements (collectively, the “Internal Control Plan”).
 Once developed and implemented, Service Provider shall use its reasonable best
efforts to have its internal controls comply in all respects with the
requirements of Section 404.  The cost and expense of development and initial
implementation of any Internal Control Plan shall be borne by all clients of
Service Provider that require Service Provider to comply with Section 404.  Upon
determination that an Internal Control Plan must be developed and implemented,
Service Provider, the Client and all other clients of Service Provider requiring
Service Provider to comply with Section 404 shall, in good faith, negotiate an
equitable allocation of the costs and expenses of the development and
implementation of the Internal Control Plan between and among the parties.  The
foregoing provisions regarding payment and allocation of the costs and expenses
of development and implementation of any Internal Control Plan shall not apply
to any Internal Control Plan developed and implemented, or in the process of
being developed and implemented, on or prior to the date of this Agreement.




ARTICLE V

PAYMENT




5.1

Service Provider shall invoice the Client monthly (or on any other basis as
reasonably agreed to by the Client) for any Services performed during the
immediately preceding calendar month (or any other period agreed to by the
Client).  Payment shall be due thirty (30) days after the date of the Client’s
receipt of the same and shall be as provided in Section 2 of Exhibit A attached
hereto.  The compensation to be paid by the Client under this Article V and
Section 2 of Exhibit A attached hereto shall constitute full and complete
payment for any and all services rendered and performed by Service Provider
under and pursuant to this Agreement, which compensation includes any and all
labor, costs and expenses incurred or to be incurred by Service Provider in
connection with its performance of the Services.




ARTICLE VI

RIGHT TO AUDIT




6.1

Service Provider shall keep and, for not more than two times annually, make
available for the examination and audit of or by the Client, or the Client’s
authorized employees, agents or representatives during normal business hours at
the Client’s cost, all data, materials and information, including but not
limited to records of all receipts, costs and disbursements made by Service
Provider with respect to the Services, all charges, costs and expenses of
Service Provider related to the provision of the Services, as more particularly
set forth and limited in Exhibit A attached hereto, all books, accounts,
memoranda, files and all or any other documents indicating, documenting,
verifying or substantiating the cost and appropriateness of any and all charges,
costs, expenditures and receipts relating to the Services. Service Provider
shall allow the Client (and any of the Client’s employees, representatives,
accountants and auditors), upon reasonable prior notice, reasonable access to
personnel, representatives and employees of Service Provider’s Law Department
and all books and records and other business records and files of Service
Provider’s Law Department that are reasonably required by the Client for audit
and tax matters.




ARTICLE VII








4













CONFIDENTIALITY




7.1

During the term of this Agreement, the parties may communicate to each other
certain confidential information to enable Service Provider to perform the
services hereunder, and/or Service Provider may develop confidential information
for the Client.  Each party agrees:




a.

to treat, and to cause its employees, agents, subcontractors and
representatives, if any, to treat as privileged and confidential, all
confidential information; and




b.

except as necessary in the performance of the Service, not to disclose any
privileged and confidential information or make available any reports,
recommendations and/or conclusions which Service Provider may make for the
Client to any person, firm or corporation without first obtaining the Client’s
written approval.




7.2

If any party learns that disclosure of privileged and confidential information
is sought in or by a court or governmental body of competent jurisdiction or
through other means, the party shall:




a.

give prompt notice to the other party prior to making the disclosure and allow
the other party, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, privileged and confidential
information;




b.

reasonably cooperate with the other party in its efforts to prevent, or obtain a
protective order for disclosure; and




c.

disclose the minimum amount of information required to be disclosed.




ARTICLE VIII

MISCELLANEOUS




8.1

Binding Effect.  This Agreement shall be binding upon, and inure to the benefit
of, the successors and assigns, if any, of each party hereto.




8.2

Governing Law; Jurisdiction.  This Agreement shall be subject to and governed by
the internal laws of the State of Illinois without regard to principles of
choice of law.




8.3

Waiver.  Either party’s failure to exercise any right under this Agreement shall
neither constitute a waiver of any other terms or conditions of this Agreement
with respect to any other or subsequent breach, nor a waiver by that party of
its right at any time thereafter to require exact and strict compliance with the
terms of this Agreement.




8.4

Independent Contractors.  The parties acknowledge and agree that they are
dealing with each other hereunder as independent contractors.  Nothing contained
in the Agreement shall be interpreted as constituting either party to be the
joint venturer or partner of the other party or as conferring upon either party
the power or authority to bind the other party in any transaction with third
parties.




8.5

Arbitration.

All disputes under this Agreement shall be resolved exclusively by binding
arbitration, and each party hereto hereby waives any right it may otherwise have
to resolve any dispute








5













under this Agreement by any other means than binding arbitration. As a minimum
set of rules in any arbitration the parties shall act in accordance with the
terms of Exhibit B attached hereto and made a part hereof.




8.6

Entire Agreement.  This Agreement, including the exhibits hereto, constitutes
the entire agreement between the parties and contains all of the terms and
conditions of the agreement between the parties with respect to the subject
matter hereof.  This Agreement supersedes any and all other agreements, whether
oral or written, between the parties hereto, including any Affiliates of Service
Provider, with respect to the subject matter hereof.  No change or modification
of this Agreement shall be valid unless the same shall be in writing and signed
by the parties hereto.




8.7

Severability.  If any provisions of this Agreement, or the application of any
such provisions to parties hereto, are determined by arbitration to be unlawful
or unenforceable, the remaining provisions of this Agreement shall nevertheless
be valid, enforceable and shall remain in full force and effect, and shall not
be affected, impaired or invalidated in any manner.




8.8

Headings.  The headings in this Agreement are inserted for convenience only and
are not to be considered in the interpretation or construction of the provisions
hereof.




8.9

Notices.  All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given or delivered:




a.

when delivered personally or by commercial messenger;




b.

one (1) business day following deposit with a recognized overnight courier
service, provided the deposit occurs prior to the deadline imposed by the
overnight courier service for overnight delivery; or




c.

when transmitted, if sent by facsimile copy, provided confirmation of receipt is
received by sender and such notice is sent by an additional method provided
hereunder;




in each case above provided the notice or other communication is addressed to
the intended recipient thereof as set forth below:







If to Service Provider, to:

The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, IL  60523

Attention:

Robert H. Baum, General Counsel Facsimile:       (630) 218-8034







 

If to the Client, to:

Inland Western Retail Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, IL  60523

Attention:

Steven P. Grimes, CFO








6













Facsimile:       (630) 218-4955




A party’s address for notice may be changed from time to time by notice given to
the other party in the manner herein provided for giving notice.




8.9

Further Assurance.  Each party to this Agreement agrees to execute and deliver
any and all documents, and to perform any and all further acts that may be
reasonably necessary to carry out the provisions of this Agreement and the
transactions contemplated hereby.




8.10

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.




8.11

Assignment.  The Client may assign this Agreement to any of its direct or
indirect, wholly-owned Affiliates.  Service Provider shall not assign this
Agreement without the express written consent of the Client.







[SIGNATURE PAGE FOLLOWS]














7













WHEREFORE, the parties hereto have caused this Agreement to be duly executed as
of the date first above written.







CLIENT:

SERVICE PROVIDER:




Inland Western Retail Real Estate Trust, Inc.,

The Inland Real Estate Group, Inc.,

a Maryland corporation

an Illinois corporation







By: ______________________________

By: ______________________________

Name: ___________________________

Name: ___________________________

Its: ______________________________

Its: ______________________________











8













EXHIBIT A




1.

Services.  The services to be provided under this Agreement shall be provided as
and when requested in writing by the Client shall include, but not limited to,
the following:




a.

drafting, reviewing and negotiating letters of intent, contracts, leases, loan
documents and other agreements (and amendments to any of the foregoing) relating
to prospective acquisitions, dispositions, financings, joint ventures, leases
and other real estate transactions;




b.

performing due diligence (i.e., reviews of leases, title, survey, services
contracts and agreements, tenant estoppel certificates, etc.) with respect to
prospective acquisitions, dispositions, financings, joint ventures, leases and
other real estate transactions;




c.

administering and monitoring legal proceedings of the Client and its Affiliates,
including, without limitation, tenant evictions, tenant claims and tenant
bankruptcies;




d.

preparing closing binders for each transaction; and




e.

rendering legal opinions for financings and other real estate transactions, as
and when appropriate.




f.

the selection, retention and directing of outside counsel.




The foregoing notwithstanding, Service Provider shall not be obligated to
supervise outside counsel retained by Client.




2.

Compensation:  Service Provider shall be paid for legal services rendered under
this Agreement on the basis of actual time spent by the attorneys and paralegals
of the Service Provider, at the hourly billing rate of Service Provider’s Law
Department then in effect, in increments of one-tenth of one hour.  From time to
time upon the Client’s request, Service Provider shall provide a list of all
attorneys and paralegals in the Service Provider’s Law Department providing any
of the Services under this Agreement.  The Service Provider’s billing rates
shall be subject to change by Service Provider on an annual basis (as of January
1 of each calendar year), provided, however, that the billing rates charged by
Service Provider hereunder shall be no greater than the billing rates charged to
any other client of Service Provider and shall be no greater than ninety percent
(90%) of the billing rate of attorneys of similar experience and position
employed by nationally recognized law firms located in Chicago, Illinois
performing similar services. Each attorney and paralegal (including outside
counsel attorneys and paralegals) shall keep and maintain, and Service Provider
shall make available to the Client upon request,








9













a record (“Timesheets”) of all of the Client transactions on which any attorneys
and paralegals work. The Timesheets and/or the Timesheets program shall set
forth the following:




a.

the specific matter worked on;




b.

the Client entity for which the Services are being performed;




c.

the actual amount of time spent on the matter for the applicable calendar month
and for the transaction/matter on a cumulative basis; and




d.

a general description of the nature of the work and services performed.




Each invoice for Services rendered by Service Provider shall include a copy of
each attorney’s and paralegal’s Timesheets supporting the amount requested for
payment in the invoice.  The Client also shall reimburse Service Provider for
reasonable, actual, out-of-pocket costs, expenses and charges incurred by
Service Provider with respect to the rendering of Services under this Agreement,
including, without limitation, title and survey costs and expenses; third party
mailing, courier and other delivery costs and charges; travel expenses; and the
fees and costs charged by outside counsel retained by Service Provider in
connection with the Services rendered to Client.




Unless agreed to by the Client prior to the incurrence thereof, the Client shall
not be separately charged for any other items, costs or expenses incurred, or
disbursements made, by Service Provider, including, without limitation, any of
the following:




i.

the time or salaries of any administrative assistants, secretaries, office
assistants, interns and other personnel of the Service Provider (except to the
extent of overtime compensation where overtime is required, which overtime
compensation shall be reimbursed to Service Provider by Client);




ii.

travel time (except to the extent that an attorney or paralegal actually shall
provide Services during that time);




iii.

local telephone calls or facsimile or e-mail charges;




iv.

copy costs (excluding high volume copying jobs or third party copying services
which costs shall be paid for by Client);




v.

administrative overhead;




vi.

rent;




vii.

costs of materials and supplies; (viii) employee benefits, salaries and/or
bonuses; and/or




viii.

internal courier and delivery charges of employees of Service Provider;
provided, however, Service Provider shall be reimbursed for out-of-town travel
costs, including without limitation, hotel, food and transportation costs.








10













EXHIBIT B

ARBITRATION RULES




The place of the arbitration shall be Chicago, Illinois.  The arbitration must
be held in the English language in accordance with the Streamlined Arbitration
Rules and Procedures of JAMS in effect on the date hereof, except as modified by
this Agreement.  The arbitration shall be governed by the Illinois Code of Civil
Procedure.

The arbitration will be held before a single arbitrator selected by the Client
and the Service Provider.  If the parties cannot agree on an arbitrator within
fourteen (14) days of the delivery of an Arbitration Demand, hereinafter
defined, JAMS will appoint such arbitrator.  The arbitrator will be
knowledgeable regarding commercial transactions similar in nature to the
transactions contemplated by this Agreement.

Any party initiating arbitration (the “Arbitration Claimant”) will give to the
other party (the “Arbitration Respondent”) notice of its intention to arbitrate
(the “Arbitration Demand”).  The Arbitration Demand will contain a notice
regarding the nature of the claim.  The Arbitration Respondent will file an
answering statement (the “Arbitration Answer”) within fourteen (14) days after
the Arbitration Demand.  The Arbitration Answer will contain a statement setting
forth in reasonable detail the Arbitration Respondent’s responses and defenses
to the claim set forth in the Arbitration Demand (“Arbitrated Claim”).  If the
Arbitration Respondent asserts a counterclaim, (i) the Arbitration Respondent
shall send it with the Arbitration Answer and such counterclaim must include a
statement setting forth in reasonable detail the nature of the counterclaim, the
amount involved, if any, and the remedy sought, and (ii) the Arbitration
Claimant will file a reply statement (the “Arbitration Reply”) as soon as is
reasonably practicable, but in no event later than fourteen (14) days, after the
counterclaim.  The Arbitration Reply will contain a statement setting forth in
reasonable detail the Arbitration Claimant’s responses and defenses to the
counterclaim.  If no Arbitration Answer or Arbitration Reply is given within the
stated time, the claim or the counterclaim will be assumed to be denied.
 Failure to file an Arbitration Answer or Arbitration Reply will not operate to
delay the arbitration.

Unless the parties agree otherwise, the arbitrator may order depositions only
for good cause and each party may make such document requests and other
discovery (other than depositions) as permitted in accordance with the
Streamlined Arbitration Rules and Procedures of JAMS in effect on the date
hereof.

The arbitration hearings will be conducted over a period not to exceed thirty
(30) days commencing as of the date of the first hearing.  The arbitrator shall
make a final decision on the Arbitrated Claim within thirty (30) days of the
final hearing.  The arbitrator may make such orders with regard to scheduling,
allocation of hearing time, or otherwise as he or she deems appropriate to
achieve compliance with these time limitations.  The parties have included the
foregoing provisions limiting the scope and extent of the arbitration with the
intention of providing for prompt, economic and fair resolution of any dispute
submitted to arbitration.

The Arbitration Claimant, on the one hand, and the Arbitration Respondent, on
the other, will, as an initial matter, equally bear the costs and fees of the
arbitration, if applicable, but the arbitrator shall award such costs in inverse
proportion as the Arbitration Claimant, on the one hand, and the Arbitration
Respondent, on the other, may prevail on the matters resolved by the arbitrator
(based on the variance of their respective proposed Arbitration Demand,
Arbitration Answer and/or Arbitration Reply, as applicable, from the
determination of the arbitrator), which proportionate allocations shall be
determined by the arbitrator at the time the determination of the arbitrator is
rendered on the merits of the matters submitted.

















The arbitrator shall enter a written award specifying the basis for his or her
decision, including findings of fact and conclusions of law, the basis for the
damages award and a breakdown of the damages awarded, and the basis for any
other remedy.  Any party dissatisfied with the award may invoke the JAMS
Optional Arbitration Appeal Procedure (based on the rules therefor in effect at
the time of this Agreement).  Such JAMS Optional Arbitration Appeal shall be
limited to whether there are any erroneous conclusions of law, or any findings
of fact not supported by substantial evidence.  The appellate arbitral panel may
vacate, modify, correct, or affirm the award in whole or in any part.  The award
(as modified, corrected, or affirmed by the appellate arbitral panel, or if no
such JAMS appeal is taken, as originally rendered by the arbitrator) will be
considered as a final and binding resolution of the disagreement.

Any arbitration proceeding will be conducted on a confidential basis, and any
confidential material disclosed during any such proceeding will be kept
confidential by the parties to such proceeding and by the arbitrator.

The arbitrator’s discretion to fashion remedies hereunder will be no broader or
narrower than the legal and equitable remedies available to a court before which
such Arbitrated Claim may have been brought but for the provisions of this
Exhibit B.

The arbitral award will be the exclusive remedy of the parties for all claims,
counterclaims, issues or accountings presented or pleaded to the arbitrator.
 The award will include interest from the date of the Arbitrated Claim until the
award is fully paid, computed at the then-prevailing U.S. prime rate, plus five
percent (5%).  Any additional costs, fees or expenses incurred in enforcing the
arbitral award (or successfully resisting it) will be borne by the party against
which enforcement is sought if such award is successfully enforced (or borne by
the party seeking to enforce such award if the resisting party successfully
resists its enforcement).  Any party may enforce an arbitral award in any court
of competent jurisdiction.















